Name: Council Regulation (EC) No 909/97 of 14 May 1997 on the conclusion of the Protocol establishing, for the period 1 January 1996 to 31 December 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Africa;  economic geography
 Date Published: nan

 No L 131 /8 EN Official Journal of the European Communities 23 . 5 . 97 COUNCIL REGULATION (EC) No 909/97 of 14 May 1997 on the conclusion of the Protocol establishing, for the period 1 January 1996 to 31 December 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 , in conjunction with Article 228 (2) first sentence, and the first subpara ­ graph of Article 228 (3) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas pursuant to the Agreement between the Euro ­ pean Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast (3), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto; Whereas, as a result of these negotiations, a new Protocol establishing, for the period 1 January 1996 to 31 December 1997, the fishing rights and financial compensation provided for in the abovementioned Agree ­ ment was initialled on 6 December 1995; Whereas it is in the Community's interest to approve the new Protocol , HAS ADOPTED THIS REGULATION: Article 1 The Protocol establishing, for the period 1 January 1996 to 31 December 1997, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation (4). Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1997. For the Council The President J. RITZEN (') OJ No C 165, 8 . 6 . 1996, p. 7 . (2) OJ No C 115, 14 . 4 . 1997. 0 OJ No L 111 , 27. 4. 1983, p . 1 . (4) OJ No L 157, 29. 6 . 1996, p. 3 .